DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/6/2021, 10/1/2021, and 10/20/2021 were filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 3 objected to because of the following informalities: the claim recites “isolating member” instead of –isolating members--.  Appropriate correction is required.
Claim 4 objected to because of the following informalities: the claim recites “isolating member” instead of –isolating members--.  Appropriate correction is required.
Claim 13 objected to because of the following informalities: the claim recites “the structured” instead of –the structure--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The dependent claim fails to properly reference an independent or intervening claim.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 18, 35, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krichbaum (US 1916483 A), herein referred to as Krichbaum.
Regarding claim 1, Krichbaum discloses an inflatable product (inflatable article 10) including a first sheet made of weldable plastic (upper wall 11 comprises rubber or rubberized fabric, see page 2, lines 74-79), a second sheet made of weldable plastic, the first and second sheets cooperating to define an inflatable chamber (lower wall 12 comprises similar material to upper wall 11), a plurality of tensioning structures (strips or webs 19), each tensioning structure including a weldable plastic (strips 19 comprise rubber or rubberized cloth similar to walls 11 and 12), a first portion of the tensioning structures being welded to the first sheet and a second portion of the tensioning structures being welded to the second sheet (see FIG. 2 and 4, portions of the strips 19 are bonded to the upper wall 11 and lower wall 12, bonding is done via vulcanizing process, see page 3 lines 7-16), and a plurality of isolating members positioned in the inflatable chamber (separator sheets 23 and 27 comprising preferably paper or similar material), the isolating members being positionable to isolate the first portions of the tensioning structures from the second portions of the tensioning structures to block all weldable contact between the first and second portions (see FIG. 4, separator sheets 23 and 27 comprise apertures 24 and 28 respectively which bonds a first portion of strip 19 to the upper wall 11 and a second portion of strip 19 to the lower wall 12), the plurality of isolating members remaining positioned inside the inflatable chamber together with the plurality of tensioning structures (separator sheets 23 and 27 remain inside the inflatable article 10).
Regarding claim 2, Krichaum discloses the isolating members are flexible film (separator sheets 23 and 27 are made of paper or a similar material which are flexible in nature).
Regarding claim 3, Krichaum discloses the isolating members are non-metallic (separator sheets 23 and 27 are made of paper or a similar material).
Regarding claim 4, Krichaum discloses the isolating members are strips (inflatable article comprises at least two separator sheets 23 and 27 that can be considered strips)
Regarding claim 5, Krichaum discloses at least a portion of the isolating members are spaced apart from the tensioning structures (see FIG. 4, separator sheets 23 and 27 extend across a width where the sheets do not make contact the strips 19). 
Regarding claim 35, Krichaum discloses perimeter edges of the first and second sheets are welded together; or a side panel is welded to perimeter edges of the first and second sheets (upper and lower walls are bonded about margins 15).
Regarding claim 8, Krichaum discloses an inflatable product (inflatable article 10) including a first sheet made of weldable plastic (upper wall 11 comprises rubber or rubberized fabric, see page 2, lines 74-79), a second sheet made of weldable plastic (lower wall 12 comprises similar material to upper wall 11), the first and second sheets cooperating to define an inflatable chamber (see page 1, lines 1-6, the envelope created by upper and lower walls is inflatable), a plurality of tensioning structures (strips 19 comprise rubber or rubberized cloth similar to walls 11 and 12), each tensioning structure including a weldable plastic, a first portion of each tensioning structure being welded to the first sheet and a second portion of each tensioning structure being welded to the second sheet (see FIG. 2 and 4, portions of the strips 19 are bonded to the upper wall 11 and lower wall 12, bonding is done via vulcanizing process, see page 3 lines 7-16), and a portion of a non-metallic isolating member (separator sheets 23 and 27 comprising preferably paper or similar material) remaining positioned inside the inflatable chamber (separator sheets 23 and 27 remain inside the inflatable article 10) and coupled to at least one of the first and second portions of the tensioning structure of the plurality of tensioning structures in such manner as to block weldable contact between the first and second portions of the tensioning structures (see FIG. 4, separator sheets 23 and 27 comprise apertures 24 and 28 respectively which bonds a first portion of strip 19 to the upper wall 11 and a second portion of strip 19 to the lower wall 12).
 Regarding claim 9, Krichaum discloses the non-metallic isolating member is positioned in the inflatable chamber (separator sheets 23 and 27 remain inside the inflatable article 10).
Regarding claim 10, Krichaum discloses the non-metallic isolating member is a flexible film (separator sheets 23 and 27 are made of paper or a similar material which are flexible in nature).
Regarding claim 18, Krichaum discloses the first portions have structures and the second portions have contours matching at least a portion of the structures of the first portions. Examiner notes the ends of the strips 19 welded to the upper and lower walls 11 and 12 are contoured relative to the surfaces of said upper and lower walls about bulges 13.
Regarding claim 36, Krichaum discloses perimeter edges of the first and second sheets are welded together; or a side panel is welded to perimeter edges of the first and second sheets (upper and lower walls are bonded about margins 15).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Krichaum.
Regarding claim 6, Krichaum does not explicitly disclose the isolating members have a thickness less than a thickness of the weldable plastic of the tensioning structures. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Krichaum to have the claimed proportions since it has been previously held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). In this case, changing the proportions of the isolating members relative to the weldable plastic of the tensioning structures would not have caused the invention to function differently.
Regarding claim 7, Krichaum discloses the tensioning structures are parallel and separated by a substantially uniform distance (see FIG. 1, strips 19 are parallel and separated by a uniform distance) but does not explicitly disclose a width of the isolating members is substantially less than the distance. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Krichaum to have the claimed proportions since it has been previously held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). In this case, changing the proportions of the isolating members relative to the separation distance of the strips would not have caused the invention to function differently. 
Claims 11-14 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Krichaum, in view of LaBianco (US 5137592 A), herein referred to as LaBianco.
Regarding claim 11, Krichaum discloses an inflatable product (inflatable article 10) including a first sheet made of weldable plastic (upper wall 11 comprises rubber or rubberized fabric, see page 2, lines 74-79), a second sheet made of weldable plastic, the first and second sheets cooperating to define an inflatable chamber (lower wall 12 comprises similar material to upper wall 11), a plurality of tensioning structures (strips or webs 19), each tensioning structure including a weldable plastic (strips 19 comprise rubber or rubberized cloth similar to walls 11 and 12), a first portion of each tensioning structures being welded to the first sheet and a second portion of each tensioning structure being welded to the second sheet (see FIG. 2 and 4, portions of the strips 19 are bonded to the upper wall 11 and lower wall 12, bonding is done via vulcanizing process, see page 3 lines 7-16); a plurality of isolating members (separator sheets 23 and 27 comprising preferably paper or similar material) remaining positioned inside the inflatable chamber together with the plurality of tensioning structures (separator sheets 23 and 27 remain inside the inflatable article 10), wherein the isolating members are positioned to prevent weldable contact between the first portions and the second portions of the tensioning structures (see FIG. 4, separator sheets 23 and 27 comprise apertures 24 and 28 respectively which bonds a first portion of strip 19 to the upper wall 11 and a second portion of strip 19 to the lower wall 12). Krichaum does not explicitly teach the first portions having respective protruding structures and the second portions having respective depressed contours matching at least a portion of the respective protruding structures of the first portions. LaBianco, however, discloses a fluid filled mattress construction comprising a plurality of vertical webs 32 wherein each vertical web comprises a first portion having an upper flap 34 and a lower flap 36 comprising beads 38 and 40 integrally formed with the upper flap 34 and lower flap 36 respectively for the purpose of ensuring a positive bonding of the cover walls to the rib flaps. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Krichaum with the beads as taught by LaBianco in order to improve the bonding of the tensioning members to the upper and lower walls. 
Regarding claim 12, Krichaum (in view of LaBianco) does not explicitly teach the contour of a respective second portion is a recess matching at least one of the structures of a respective first portion is raised. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Krichaum in view of LaBianco to have a protrusion for a first portion and a recess for the second portion matching the first portion since it has been held that mere changes in shape are a matter of design choice where changes in shape would not have modified the function of the features. See In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 13, Krichaum (in view of LaBianco) teaches the structured that is raised is a strand of the tensioning structure (see LaBianco, bead 38 is a raised feature that rises from the flap 34).
Regarding claim 14, Krichaum (in view of LaBianco) does not explicitly teach wherein the contour of the second portion is a protrusion matching at least one recess of the structure of the first portion that is recessed. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Krichaum in view of LaBianco to have a protrusion for a second portion and a recess for the first portion matching the second portion since it has been held that mere changes in shape are a matter of design choice where changes in shape would not have modified the function of the features. See In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 37, Krichaum (in view of LaBianco) teaches perimeter edges of the first and second sheets are welded together; or a side panel is welded to perimeter edges of the first and second sheets (see Krichaum, upper and lower walls are bonded about margins 15).
Claims 16 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Krichaum, in view of Calleance (US 4190917 A), herein referred to as Calleance.
Regarding claim 16, Krichaum discloses an inflatable product (inflatable article 10) including a first sheet made of weldable plastic (upper wall 11 comprises rubber or rubberized fabric, see page 2, lines 74-79), a second sheet made of weldable plastic (lower wall 12 comprises similar material to upper wall 11), the first and second sheets cooperating to define an inflatable chamber (see page 1, lines 1-6, the envelope created by upper and lower walls is inflatable), a plurality of tensioning structures (strips or webs 19), each tensioning structure including a weldable plastic (strips 19 comprise rubber or rubberized cloth similar to walls 11 and 12), a first portion of each tensioning structure being welded to the first sheet and a second portion of each tensioning structure being welded to the second sheet (see FIG. 2 and 4, portions of the strips 19 are bonded to the upper wall 11 and lower wall 12, bonding is done via vulcanizing process, see page 3 lines 7-16), a plurality of isolating members (separator sheets 23 and 27 comprising preferably paper or similar material) remaining positioned inside the inflatable chamber together with the plurality of tensioning structures (separator sheets 23 and 27 remain inside the inflatable article 10), the isolating members positioned between the first and second portions of the tensioning structures to prevent weldable contact between them (see FIG. 4, separator sheets 23 and 27 comprise apertures 24 and 28 respectively which bonds a first portion of strip 19 to the upper wall 11 and a second portion of strip 19 to the lower wall 12). Krichaum teaches seams formed by the first portion of the strip 19 and the second portion of the strip 19 where the seams are defined by the areas where strip 19 is bonded to the upper and lower walls 11 and 12 but does not explicitly disclose the first portions having a seam formed by a clamp, and the second portion having a seam formed by the clamp, the perimeter of the seams of the second portion being substantially a mirror image of the perimeter of the first portion about a plane disposed within and parallel to the first sheet and the second sheet. Calleance, however, discloses a baffled water mattress construction comprising top and bottom sheets 13 and 14 that are further bonded by a plurality of baffle panels 17 where the baffle panels are bonded to the top and bottom sheets by butt seam welds 28 and 29 for the purpose of providing adhesion of the baffles that splits the load between two areas reducing the tendency for the baffles to tear away. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Krichaum with the butt welds along mirrored areas of the top and bottom walls as taught by Calleance for the purpose of ensuring the tensioning strips do not rip away from the upper and lower walls of the inflatable article. Examiner notes while Krichaum and Calleance do not explicitly teach the use of a clamp, the use of clamping parts together for fusing or bonding is old and known in the art and furthermore it should be noted that for apparatus claims, “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 38, Krichaum (in view of Calleance) teaches perimeter edges of the first and second sheets are welded together; or a side panel is welded to perimeter edges of the first and second sheets (see Krichaum, upper and lower walls are bonded about margins 15).
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base and intervening claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses inflatable products relevant in scope and structure to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673 

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673